Title: From George Washington to Jonathan Trumbull, Sr., 11 June 1780
From: Washington, George
To: Trumbull, Jonathan Sr.



Dear Sir
Head Quarters Springfeild 11th June 1780

I am honored with your Excellency’s favor of the 6th conveying the very agreeable intelligence that a quantity of salted provision is on the way to West Point—It gives me much pleasure to hear that vigorous measures are pursuing by your State to draw forth its resources of Men and supplies, and I am not without hope that the same good disposition will pervade the whole. I am persuaded that the Zeal, which you have manifested upon every former occasion, will, if possible, be increased upon this. The generous interposition of our Ally calls for every exertion upon our part, and if we do not strenuously embrace the favorable opportunity which now presents itself, we shall perhaps set down with

the melancholy reflexion, that we lost the prize for which we long nobly and virtuously contended, by a want only of a proper use and direction of the means, which we have within our power, at the last and critical moment.
The loss of Charles town seems now reduced to a certainty. It will no doubt give spirit to our Enemies, and have a temporary effect upon our Affairs. But if extensively considered and rightly improved, it may be attended in the end by happy consequences. The enemy, by attempting to hold conquests so remote, must dissipate their force, and of course afford opportunities of striking one or the other extremity.
General Knyphausen, with the greater part of the force left with him, made a landing at Elizabeth Town last Wednesday morning, and advanced within a mile of this place. He was warmly opposed in his progress by General Maxwells Brigade, and the few Jersey Militia who assembled on the instant. He returned the same evening to Elizabeth town point, and, by throwing over his Waggons, and part of his Artillery and Cavalry to Staten Island, seemed determined to return to his former positions in New York and its dependencies. He however, on Friday, brought back some Artillery and Horse, and still remains in force upon the Point. The meaning of this maneuvre yet remains a secret. He either wants to draw us to an unequal engagement with inferior numbers, (as to Continental Troops) or to amuse us here, while perhaps part of the troops is to be drawn from the southward, and to operate suddenly against the posts upon the North River, which are in so defenceless a state, on account of the expiration of the services of the Men who were allotted to garrison them, that I am very apprehensive for the consequences, should such an attempt be in contemplation. This is an additional motive to my wish to have those posts well supplied with provision. We might then, upon an emergency, call in a body of neighbouring Militia to the reinforcement of the Garrison.
The Enemy, who are undoubtedly well informed of our circumstances, are now taking advantage of the reduced state of the Continental Army. We have been compelled to behold them ravaging a fine Country below the Mountain, with a force, in fact, inconsiderable, but still such as we should not have been justified in meeting: And to this indignity we must, as often as they please, submit, ’till we receive the quotas of men required from the respective States.
I most sincerely condole with your Excellency on the late severe stroke which you have met with in your family. Although calamities of this kind are what we should all be prepared to expect, yet few, upon thier arrival, are able to bear them with a becoming fortitude. Your determination however to seek assistance from the great disposer of

all human events is highly laudable, and is the source from whence the truest consolation is to be drawn. I am with the greatest Affection, Respect and Esteem Dear Sir Yr most obt and hble Servt

Go: Washington

